This is a petition for habeas corpus, brought against the keeper of the Providence county jail, claiming that the petitioner is illegally held in said jail, because, having been convicted of illegal sales of liquor in Washington county, the penalty for which, Gen. Laws cap. 102, § 21, is: "He shall be fined twenty dollars and be imprisoned in the county jail ten days," does not authorize a sentence to the jail of another county. *Page 298 
The court is of opinion that Gen. Laws cap. 285, §§ 39 and 45, expressly authorize such a sentence.
Petition denied.